Citation Nr: 1760702	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-10 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1963 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service-connected left ear hearing loss, he last received a VA examination in November 2013.  In a December 2017 brief, the Veteran's representative highlighted that it had been four years since the Veteran's hearing had last been tested, and a new examination was required to ascertain the present degree of hearing loss.  In this regard, the Board notes that in his February 2016 VA Form 9, the Veteran remarked that he was told that the nerve in his left ear was dead.  Given the age of the Veteran's VA examination, and his statements, the Board finds a new VA examination is warranted to assess whether the Veteran's left ear hearing loss has worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's right ear hearing loss service connection claim has, to date, been denied for lack of a current disability (see 38 C.F.R. § 3.385), the Board will also remand that claim to assess the current severity of the Veteran's right ear hearing loss and secure any necessary etiological opinion.   Any outstanding VA treatment records should also be secured.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected left ear hearing loss and nature and etiology of his right ear hearing loss.  

If hearing loss for VA purposes is found in the Veteran's right ear pursuant to 38 C.F.R. § 3.385, the examiner should please opine as to whether it is at least as likely as not (50 percent or greater probability) that such right ear hearing loss had its onset in or is otherwise related to service, to include any noise exposure therein.

The examiner should report all functional effects and occupational impairment associated with the Veteran's hearing loss.

3.  Then readjudicate the issues on appeal, and issue a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




